DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 8/30/2019.
Claims 26-50 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG et al. (US 2020/0245109 A1; hereafter YANG).


With respect to claim 26, YANG discloses an apparatus for cooperative communication via multicast communications (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) comprising:
a memory (paragraphs [0487], [0488], [0489]); and
processing circuitry (paragraphs [0487], [0488], [0489]) coupled to the memory, wherein the processing circuitry (paragraphs [0487], [0488], [0489]) is configured to:
generate a multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) based, at least in part, on a geographical region of the apparatus (CSLVP, CACC in FIG. 33; S45020, S45030 in FIG. 45; paragraphs [0407], [0408], [0411]);
broadcast the multicast group address to allow cooperative communication enabled devices to join a multicast group corresponding to the multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages);
receive requests from the cooperative communication enabled devices to join (join Msg in FIG. 24; join Msg in FIG. 25) the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages); and
transmit cooperative communication messages to the multicast group via multicast communications (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 27, YANG further discloses further comprising a Wireless Access for Vehicular Environments (WAVE) Media Access Controller (MAC) protocol layer (MAC {802.11p} and layered processing in FIG. 5) and WiFi Aware layer within the processing circuitry, wherein the WiFi Aware layer coordinates the multicast communications through the WAVE MAC (MAC {802.11p} and layered processing in FIG. 5).

With respect to claim 28, YANG further discloses further comprising a Dedicated Short-Range Communications (DSRC) application (2120, 2220, 2130, 2230 in FIG. 2) and a Wave Short Message Protocol (WSMP) layer within the processing circuitry to provide message passing services to the DSRC application (2120, 2220, 2130, 2230 in FIG. 2), wherein the WiFi Aware layer provides a multicast service to the DSRC application and WSMP layer (WSMP and layered processing in FIG. 5).

With respect to claim 29, YANG further discloses wherein the multicast group address comprises a location and distance (CSLVP, CACC in FIG. 33; S45020, S45030 in FIG. 45; paragraphs [0407], [0408], [0411]) that define a geographical region of the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 30, YANG further discloses wherein the processing circuitry is configured to dynamically update the multicast group address to limit (paragraphs [0004] & [0012], see limits due to traffic congestion) a number of cooperative communication enabled join Msg in FIG. 24; join Msg in FIG. 25) the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 31, YANG further discloses wherein processing circuitry dynamically updates the multicast group address, by updating a distance from the apparatus based at least in part on traffic density (paragraphs [0004] & [0012], see limits due to traffic congestion).

With respect to claim 32, YANG further discloses wherein the processing circuitry is configured to dynamically update the multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) based on movement of the apparatus and services offered (CSLVP, CACC in FIG. 33; S45020, S45030 in FIG. 45; paragraphs [0407], [0408], [0411]).

With respect to claim 33, YANG further discloses wherein the processing circuitry is configured to select a channel on which to transmit the cooperative communication messages and wherein the multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) is based in part on the channel (paragraphs [0004] & [0012], see limits due to traffic congestion).

With respect to claim 34, YANG further discloses wherein the apparatus is implemented in a stationary roadside unit (paragraphs [0254] , see the roadside ITS-S entity).

With respect to claim 35, YANG further discloses wherein the apparatus is implemented in a vehicle configured to provide a platooning service (paragraph [0305]) via multicast communications (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 36, YANG discloses a tangible, non-transitory, computer-readable medium (paragraphs [0487], [0488], [0489]) comprising instructions (paragraphs [0487], [0488], [0489]) that, when executed by a processor (paragraphs [0487], [0488], [0489]), direct the processor to create a multicast group for cooperative communications (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages), the instructions to direct the processor to:
generate a multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) based, at least in part, on a geographical region (CSLVP, CACC in FIG. 33; S45020, S45030 in FIG. 45; paragraphs [0407], [0408], [0411]);
control a wireless transmission to broadcast the multicast group address to allow cooperative communication enabled devices to join (join Msg in FIG. 24; join Msg in FIG. 25) a multicast group corresponding to the multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages);
receive requests from the cooperative communication enabled devices to join (join Msg in FIG. 24; join Msg in FIG. 25) the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages); and
paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 37, YANG further discloses comprising a WiFi Aware layer to coordinate the multicast communications through a Wireless Access for Vehicular Environments (WAVE) Media Access Controller (MAC) (MAC {802.11p} and layered processing in FIG. 5).

With respect to claim 38, YANG further discloses comprising a Dedicated Short-Range Communications (DSRC) application (2120, 2220, 2130, 2230 in FIG. 2) and a Wave Short Message Protocol (WSMP) layer that provides message passing services to DSRC application (2120, 2220, 2130, 2230 in FIG. 2), wherein the WiFi Aware layer provides a multicast service to the DSRC application (2120, 2220, 2130, 2230 in FIG. 2) and WSMP layer (WSMP and layered processing in FIG. 5).

With respect to claim 39, YANG further discloses wherein the multicast group address comprises a location and distance that define a geographical region (CSLVP, CACC in FIG. 33; S45020, S45030 in FIG. 45; paragraphs [0407], [0408], [0411]) of the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 40, YANG further discloses comprising instructions to direct the processor to dynamically update the multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) to limit (paragraphs [0004] & [0012], see limits due to traffic congestion) a number of cooperative communication enabled devices that can join (join Msg in FIG. 24; join Msg in FIG. 25) the multicast group.

With respect to claim 41, YANG further discloses wherein to dynamically update the multicast group address, the instructions direct the processor to update a distance based at least in part on traffic density (paragraphs [0004] & [0012], see limits due to traffic congestion).

With respect to claim 42, YANG further discloses comprising instructions to direct the processor to dynamically update the multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) based on movement and services offered (CSLVP, CACC in FIG. 33; S45020, S45030 in FIG. 45; paragraphs [0407], [0408], [0411]).

With respect to claim 43, YANG further discloses comprising instructions to direct the processor to select a channel on which to transmit the cooperative communication messages, wherein the multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) is based in part on the channel (paragraphs [0004] & [0012], see limits due to traffic congestion).

With respect to claim 44, YANG further discloses wherein the computer-readable medium is configured to be included in a stationary roadside unit (paragraphs [0254] , see the roadside ITS-S entity).

With respect to claim 45, YANG further discloses wherein the computer-readable medium is configured to be included in a vehicle configured to provide a platooning service (paragraph [0305]) via multicast communications (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 46, YANG discloses a method of providing cooperative communication messages (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) via multicast, comprising
generating a multicast group address (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages) based, at least in part, on a geographical region of a multicast group (CSLVP, CACC in FIG. 33; S45020, S45030 in FIG. 45; paragraphs [0407], [0408], [0411]);
broadcasting the multicast group address to allow cooperative communication enabled devices to join (join Msg in FIG. 24; join Msg in FIG. 25) the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages);
receiving requests from the cooperative communication enabled devices to join (join Msg in FIG. 24; join Msg in FIG. 25) the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages); and
paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 47, YANG further discloses comprising coordinating the multicast communications by a WiFi Aware service that controls a Wireless Access for Vehicular Environments (WAVE) Media Access Controller (MAC) (MAC {802.11p} and layered processing in FIG. 5).

With respect to claim 48, YANG further discloses comprising providing message passing services to a Dedicated Short-Range Communications (DSRC) application (2120, 2220, 2130, 2230 in FIG. 2) through a Wave Short Message Protocol (WSMP) layer, wherein the WiFi Aware service provides a multicast service to the DSRC application (2120, 2220, 2130, 2230 in FIG. 2) and the WSMP layer (WSMP and layered processing in FIG. 5).

With respect to claim 49, YANG further discloses  wherein the multicast group address comprises a location and distance (CSLVP, CACC in FIG. 33; S45020, S45030 in FIG. 45; paragraphs [0407], [0408], [0411]) that define a geographical region of the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

With respect to claim 50, YANG further discloses  comprising dynamically updating the multicast group address to limit a number of cooperative communication enabled devices paragraphs [0004] & [0012], see limits due to traffic congestion) that can join (join Msg in FIG. 24; join Msg in FIG. 25) the multicast group (paragraphs [0227], [0228], [0229], [0259], see the CACC and HMI safety messages).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 8, 2021